ORDER
PER CURIAM
The father, Jon Luer, appeals the judgment entered by the Circuit Court of St. Louis County ordering him to pay the mother, Christine Luer, the sum of $8,828.98 as amounts due for childcare and uncovered medical expenses incurred between February 2000 and December 2011 for the parties’ two children, now aged 27 and 24.1 The trial court determined that the father owed the mother $6,120 representing his half of the work-related childcare expenses the mother incurred from February 2000 to May 2006, and that he owed $2,708.98 representing his half of the *828children’s uncovered medical expenses from August 2000 to December 2011. Finding no error, we affirm.
An opinion would have no precedential value. The parties have been provided with a memorandum, for their information only, setting forth the reasons for this decision.
We affirm the trial court’s judgment. Rule 84.16(b)(1).

. The trial court also ordered the father to pay $1,000 toward the mother’s attorney’s fees, but the father has not appealed this portion of the judgment.